 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. PRICE,                                   Case No. 1:19-cv-00329-BAM (PC)
12                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                          APPLICATION TO PROCEED IN FORMA
13            v.                                          PAUPERIS
14    S. GUERRERO,                                        (ECF Nos. 2, 6)
15                        Defendant.                      ORDER DIRECTING PAYMENT OF
                                                          INMATE FILING FEE BY CALIFORNIA
16                                                        DEPARTMENT OF CORRECTIONS AND
                                                          REHABILITATION
17

18

19          Plaintiff Michael J. Price is a state prisoner proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983.

21          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

22   to 28 U.S.C. § 1915, filed on March 11, 2019. (ECF No. 2.) On March 13, 2019, the California

23   Department of Corrections and Rehabilitation filed a certified prison trust account statement for

24   Plaintiff that reflects the activity in Plaintiff’s trust account for the last six months. (ECF No. 6.)

25          Since Plaintiff has made the showing required by § 1915, the application to proceed in

26   forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for

27   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

28   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust
                                                         1
 1   account. The California Department of Corrections and Rehabilitation is required to send to the

 2   Clerk of the Court payments from Plaintiff’s trust account each time the amount in the account

 3   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 4          Accordingly, IT IS HEREBY ORDERED that:

 5               1. Plaintiff's application to proceed in forma pauperis (ECF No. 2) is GRANTED;

 6               2. The Director of the California Department of Corrections and Rehabilitation

 7          or his/her designee shall collect payments from Plaintiff’s prison trust account in an

 8          amount equal to twenty percent (20%) of the preceding month’s income credited to

 9          the prisoner’s trust account and shall forward those payments to the Clerk of the

10          Court each time the amount in the account exceeds $10.00, in accordance with 28

11          U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the

12          Clerk of the Court. The payments shall be clearly identified by the name and

13          number assigned to this action;

14               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

15          Plaintiff=s in forma pauperis application on the Director of the California Department of

16          Corrections, via the court’s electronic case filing system (CM/ECF); and

17               4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

18          Department, U.S. District Court, Eastern District of California.

19
     IT IS SO ORDERED.
20
21      Dated:        March 19, 2019                            /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
